UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 05/31/14 Item 1. Schedule of Investments. Franklin Universal Trust Statement of Investments, May 31, 2014 (unaudited) Country Shares Value Common Stocks 40.7% Energy 1.8% Spectra Energy Corp. United States 92,350 $ 3,747,563 Materials 2.2% BHP Billiton PLC, ADR United Kingdom 25,185 1,577,840 Freeport-McMoRan Copper & Gold Inc., B United States 80,380 2,736,939 NewPage Holdings Inc. United States 2,400 216,000 4,530,779 Transportation 0.1% a CEVA Holdings LLC United Kingdom 179 201,859 Utilities 36.6% Alliant Energy Corp. United States 40,000 2,332,000 American Electric Power Co. Inc. United States 75,000 4,001,250 CenterPoint Energy Inc. United States 169,800 4,095,576 CMS Energy Corp. United States 65,000 1,933,750 Consolidated Edison Inc. United States 42,000 2,310,420 Dominion Resources Inc. United States 100,000 6,896,000 DTE Energy Co. United States 25,000 1,903,000 Duke Energy Corp. United States 92,520 6,576,322 Edison International United States 75,000 4,135,500 Entergy Corp. United States 50,000 3,771,000 Exelon Corp. United States 55,000 2,025,650 FirstEnergy Corp. United States 60,000 2,029,200 Great Plains Energy Inc. United States 70,000 1,781,500 NextEra Energy Inc. United States 50,000 4,868,000 PG&E Corp. United States 50,000 2,293,500 Pinnacle West Capital Corp. United States 70,000 3,879,400 PPL Corp. United States 80,000 2,807,200 Public Service Enterprise Group Inc. United States 45,000 1,753,200 Sempra Energy United States 50,000 5,017,500 The Southern Co. United States 108,500 4,750,130 UIL Holdings Corp. United States 40,000 1,478,800 Westar Energy Inc. United States 60,000 2,163,000 Wisconsin Energy Corp. United States 40,000 1,820,800 Xcel Energy Inc. United States 60,000 1,845,600 76,468,298 Total Common Stocks (Cost $49,353,892) 84,948,499 Convertible Preferred Stocks 0.2% Transportation 0.2% a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 6 8,820 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 388 436,961 Total Convertible Preferred Stocks (Cost $587,093) 445,781 Preferred Stocks (Cost $290,000) 0.2% Diversified Financials 0.2% GMAC Capital Trust I, 8.125%, pfd. United States 11,600 314,592 Principal Amount * Corporate Bonds 84.1% Automobiles & Components 1.1% The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States 1,100,000 1,204,500 b International Automotive Components Group SA, senior secured note, 144A, 9.125%, 6/01/18 United States 1,100,000 1,176,313 2,380,813 Banks 2.6% CIT Group Inc., senior note, 5.375%, 5/15/20 United States 500,000 536,875 5.00%, 8/15/22 United States 1,200,000 1,243,500 b 144A, 6.625%, 4/01/18 United States 300,000 336,750 c Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 1,100,000 1,121,484 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Universal Trust Statement of Investments, May 31, 2014 (unaudited) (continued) c JPMorgan Chase & Co., junior sub. bond, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 900,000 914,625 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 900,000 982,688 5.125%, 5/28/24 United Kingdom 400,000 401,000 5,536,922 Capital Goods 2.1% b Abengoa Finance SAU, senior note, 144A, 8.875%, 11/01/17 Spain 1,500,000 1,695,937 7.75%, 2/01/20 Spain 150,000 165,563 Navistar International Corp., senior note, 8.25%, 11/01/21 United States 900,000 937,125 b Oshkosh Corp., senior note, 144A, 5.375%, 3/01/22 United States 500,000 515,625 b,d TransDigm Inc., senior sub. bond, 144A, 6.50%, 7/15/24 United States 200,000 203,250 senior sub. note, 144A, 6.00%, 7/15/22 United States 200,000 201,750 b Zachry Holdings Inc., senior note, 144A, 7.50%, 2/01/20 United States 600,000 648,000 4,367,250 Commercial & Professional Services 2.4% ADS Waste Holdings Inc., senior note, 8.25%, 10/01/20 United States 1,500,000 1,631,250 b Algeco Scotsman Global Finance PLC, senior secured note, first lien, 144A, 8.50%, 10/15/18 United Kingdom 900,000 955,687 United Rentals North America Inc., senior bond, 5.75%, 11/15/24 United States 600,000 621,750 West Corp., senior note, 7.875%, 1/15/19 United States 1,600,000 1,708,000 4,916,687 Consumer Durables & Apparel 3.2% KB Home, senior bond, 7.50%, 9/15/22 United States 1,100,000 1,215,500 senior note, 4.75%, 5/15/19 United States 200,000 201,000 senior note, 7.00%, 12/15/21 United States 300,000 324,750 M/I Homes Inc., senior note, 8.625%, 11/15/18 United States 600,000 643,500 b SIWF Merger Sub Inc., senior secured note, 144A, 6.25%, 6/01/21 United States 300,000 303,750 Standard Pacific Corp., senior note, 6.25%, 12/15/21 United States 700,000 754,250 b Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 7.75%, 4/15/20 United States 492,000 542,430 5.25%, 4/15/21 United States 400,000 406,000 5.625%, 3/01/24 United States 700,000 693,000 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 700,000 738,500 Visant Corp., senior note, 10.00%, 10/01/17 United States 900,000 839,250 6,661,930 Consumer Services 2.7% b 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States 400,000 401,500 Caesars Entertainment Operating Co. Inc., senior secured note, 11.25%, 6/01/17 United States 1,500,000 1,327,500 first lien, 9.00%, 2/15/20 United States 300,000 240,750 b,e Fontainebleau Las Vegas, senior secured note, first lien, 144A, 11.00%, 6/15/15 United States 1,600,000 10,000 b Landry's Inc., senior note, 144A, 9.375%, 5/01/20 United States 900,000 997,875 MGM Resorts International, senior note, 6.875%, 4/01/16 United States 1,200,000 1,314,000 7.50%, 6/01/16 United States 800,000 890,000 b PNK Finance Corp., senior note, 144A, 6.375%, 8/01/21 United States 500,000 528,750 5,710,375 Diversified Financials 3.0% Ally Financial Inc., senior note, 5.50%, 2/15/17 United States 600,000 652,875 E*TRADE Financial Corp., senior note, 6.375%, 11/15/19 United States 800,000 873,000 General Motors Financial Co. Inc., senior note, 3.25%, 5/15/18 United States 400,000 407,000 GMAC Inc., sub. note, 8.00%, 12/31/18 United States 200,000 239,000 b Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States 700,000 749,000 b Nuveen Investments Inc., senior note, 144A, 9.50%, 10/15/20 United States 900,000 1,073,250 SLM Corp., senior note, 8.45%, 6/15/18 United States 900,000 1,061,437 5.50%, 1/15/19 United States 800,000 844,212 Franklin Universal Trust Statement of Investments, May 31, 2014 (unaudited) (continued) 4.875%, 6/17/19 United States 300,000 308,593 6,208,367 Energy 23.1% Access Midstream Partner LP/ACMP Finance Corp., senior note, 6.125%, 7/15/22 United States 400,000 438,000 BreitBurn Energy Partners LP/Finance Corp., senior bond, 7.875%, 4/15/22 United States 700,000 756,000 senior note, 8.625%, 10/15/20 United States 600,000 658,500 Calumet Specialty Products Partners LP/Finance Corp., senior note, 9.625%, 8/01/20 United States 100,000 116,125 Carrizo Oil & Gas Inc., senior note, 8.625%, 10/15/18 United States 800,000 854,000 7.50%, 9/15/20 United States 300,000 330,000 CGG SA, senior note, 7.75%, 5/15/17 France 600,000 607,500 6.50%, 6/01/21 France 600,000 579,000 b 144A, 6.875%, 1/15/22 France 600,000 586,500 Chaparral Energy Inc., senior note, 9.875%, 10/01/20 United States 800,000 908,000 8.25%, 9/01/21 United States 200,000 219,500 7.625%, 11/15/22 United States 300,000 321,000 CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada 1,350,000 1,474,031 Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 United States 1,700,000 1,967,750 4.875%, 4/15/22 United States 300,000 311,250 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States 1,100,000 1,174,250 CONSOL Energy Inc., senior note, 8.25%, 4/01/20 United States 300,000 327,750 6.375%, 3/01/21 United States 300,000 319,500 b 144A, 5.875%, 4/15/22 United States 600,000 624,000 b Drill Rigs Holdings Inc., secured note, 144A, 6.50%, 10/01/17 United States 1,100,000 1,146,750 Eagle Rock Energy Partners LP/Finance Corp., senior note, 8.375%, 6/01/19 United States 1,100,000 1,197,625 El Paso Corp., senior bond, 6.50%, 9/15/20 United States 1,200,000 1,334,634 Energy Transfer Equity LP, senior bond, 5.875%, 1/15/24 United States 200,000 207,500 senior note, 7.50%, 10/15/20 United States 1,500,000 1,740,000 Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States 1,300,000 1,405,625 b EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom 400,000 413,250 EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States 800,000 864,000 b Expro Finance Luxembourg, senior secured note, 144A, 8.50%, 12/15/16 United Kingdom 1,307,000 1,366,737 Goodrich Petroleum Corp., senior note, 8.875%, 3/15/19 United States 1,200,000 1,266,000 Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 1,000,000 1,100,000 8.875%, 5/15/21 United States 400,000 428,000 9.25%, 2/15/22 United States 200,000 215,500 b Kinder Morgan Finance Co. LLC, senior secured note, 144A, 6.00%, 1/15/18 United States 1,200,000 1,321,099 Kodiak Oil & Gas Corp., senior note, 8.125%, 12/01/19 United States 700,000 780,500 5.50%, 1/15/21 United States 200,000 207,500 Linn Energy LLC/Finance Corp., senior note, 8.625%, 4/15/20 United States 1,000,000 1,088,750 7.75%, 2/01/21 United States 700,000 758,625 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States 1,000,000 1,057,500 Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States 700,000 756,000 b Murray Energy Corp., senior secured note, 144A, 8.625%, 6/15/21 United States 700,000 766,500 Oasis Petroleum Inc., senior note, 7.25%, 2/01/19 United States 200,000 214,000 6.50%, 11/01/21 United States 400,000 430,000 6.875%, 1/15/23 United States 200,000 218,500 b 144A, 6.875%, 3/15/22 United States 400,000 437,000 b Ocean Rig UDW Inc., senior note, 144A, 7.25%, 4/01/19 United States 400,000 398,000 Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 United States 700,000 710,500 senior secured note, first lien, 7.50%, 11/01/19 United States 700,000 737,625 PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States 1,200,000 1,320,000 Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States 700,000 781,375 Franklin Universal Trust Statement of Investments, May 31, 2014 (unaudited) (continued) Penn Virginia Resource Partners LP/Finance Corp., senior note, 8.375%, 6/01/20 United States 470,000 534,625 6.50%, 5/15/21 United States 400,000 433,000 Plains Exploration & Production Co., senior note, 6.875%, 2/15/23 United States 1,000,000 1,141,250 QEP Resources Inc., senior note, 5.375%, 10/01/22 United States 700,000 712,250 5.25%, 5/01/23 United States 400,000 402,000 QR Energy LP/QRE Finance, senior note, 9.25%, 8/01/20 United States 1,000,000 1,075,000 b,f Quicksilver Resources Inc., secured note, second lien, 144A, FRN, 7.00%, 6/21/19 United States 1,200,000 1,182,000 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 1,000,000 1,052,500 5.625%, 4/15/23 United States 500,000 515,000 b 144A, 6.25%, 3/15/22 United States 200,000 215,000 b Samson Investment Co., senior note, 144A, 9.75%, 2/15/20 United States 1,400,000 1,470,000 b Sanchez Energy Corp., senior note, 144A, 7.75%, 6/15/21 United States 900,000 967,500 W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States 1,200,000 1,305,000 48,246,876 Food, Beverage & Tobacco 2.5% Constellation Brands Inc., senior note, 4.25%, 5/01/23 United States 500,000 500,000 Del Monte Corp., senior note, 7.625%, 2/15/19 United States 1,072,000 1,117,560 b Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States 800,000 811,000 b JBS USA LLC/Finance Inc., senior note, 144A, 8.25%, 2/01/20 United States 300,000 328,125 7.25%, 6/01/21 United States 700,000 759,500 b Post Holdings Inc., senior note, 144A, 6.75%, 12/01/21 United States 300,000 318,750 7.375%, 2/15/22 United States 800,000 870,000 d 6.00%, 12/15/22 United States 100,000 101,250 b Smithfield Foods Inc., senior note, 144A, 5.875%, 8/01/21 United States 300,000 318,562 5,124,747 Health Care Equipment & Services 4.9% Alere Inc., senior note, 7.25%, 7/01/18 United States 900,000 987,750 senior sub. note, 6.50%, 6/15/20 United States 100,000 105,750 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp., senior note, 7.75%, 2/15/19 United States 1,000,000 1,072,500 6.00%, 10/15/21 United States 100,000 106,000 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 900,000 990,000 senior note, 7.125%, 7/15/20 United States 400,000 434,500 b senior note, 144A, 6.875%, 2/01/22 United States 200,000 211,500 senior secured note, 5.125%, 8/15/18 United States 600,000 632,250 DaVita HealthCare Partners Inc., senior note, 5.75%, 8/15/22 United States 500,000 537,500 ExamWorks Group Inc., senior note, 9.00%, 7/15/19 United States 800,000 874,000 HCA Inc., senior note, 6.50%, 2/15/16 United States 1,400,000 1,515,500 senior note, 5.875%, 5/01/23 United States 800,000 830,000 senior secured note, 5.875%, 3/15/22 United States 600,000 654,750 Tenet Healthcare Corp., senior note, 8.125%, 4/01/22 United States 1,000,000 1,140,000 b 144A, 5.00%, 3/01/19 United States 100,000 102,250 10,194,250 Materials 10.2% ArcelorMittal, senior note, 6.00%, 3/01/21 Luxembourg 900,000 969,476 b Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg 500,000 552,500 b Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg 200,000 207,500 7.00%, 11/15/20 Luxembourg 88,235 91,985 6.75%, 1/31/21 Luxembourg 200,000 208,375 b Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 800,000 743,000 b BlueScope Steel Ltd./BlueScope Steel Finance, senior note, 144A, 7.125%, 5/01/18 Australia 1,400,000 1,512,000 b Cemex Finance LLC, senior secured note, 144A, 6.00%, 4/01/24 Mexico 600,000 618,750 b Cemex SAB de CV, senior secured note, 144A, 9.00%, 1/11/18 Mexico 1,500,000 1,626,562 b Constellium NV, senior note, 144A, 5.75%, 5/15/24 Netherlands 1,300,000 1,345,500 Franklin Universal Trust Statement of Investments, May 31, 2014 (unaudited) (continued) b Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 1,000,000 1,005,000 b Exopack Holding Corp., senior note, 144A, 10.00%, 6/01/18 United States 200,000 215,500 b First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 631,000 646,775 7.00%, 2/15/21 Canada 631,000 646,775 b FMG Resources (August 2006) Pty. Ltd., senior note, 144A, 6.875%, 2/01/18 Australia 1,000,000 1,050,000 8.25%, 11/01/19 Australia 300,000 327,375 b Ineos Finance PLC, senior secured note, 144A, 7.50%, 5/01/20 Switzerland 800,000 874,000 b Ineos Group Holdings SA, senior note, 144A, 6.125%, 8/15/18 Switzerland 300,000 311,625 5.875%, 2/15/19 Switzerland 200,000 204,625 Novelis Inc., senior note, 8.75%, 12/15/20 Canada 700,000 781,375 Olin Corp., senior bond, 5.50%, 8/15/22 United States 1,600,000 1,664,000 b Orion Engineered Carbons Bondco GmbH, senior secured note, first lien, 144A, 9.625%, 6/15/18 Germany 500,000 537,130 b,g Orion Engineered Carbons Finance & Co. SCA, senior note, 144A, PIK, 9.25%, 8/01/19 Germany 200,000 209,000 b Rain CII Carbon LLC/Corp., second lien, 144A, 8.25%, 1/15/21 United States 500,000 521,250 Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States 500,000 522,500 senior note, 8.50%, 5/15/18 United States 1,000,000 1,046,250 senior note, 9.00%, 4/15/19 United States 200,000 213,000 senior note, 9.875%, 8/15/19 United States 100,000 110,625 senior note, 8.25%, 2/15/21 United States 700,000 748,125 b Sealed Air Corp., senior note, 144A, 8.125%, 9/15/19 United States 400,000 445,000 6.50%, 12/01/20 United States 400,000 448,000 8.375%, 9/15/21 United States 300,000 345,000 b U.S. Coatings Acquisition Inc./Flash Dutch 2 BV, senior note, 144A, 7.375%, 5/01/21 United States 500,000 550,000 21,298,578 Media 8.7% b Altice SA, senior secured note, first lien, 144A, 7.75%, 5/15/22 Luxembourg 500,000 526,307 Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 700,000 820,750 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 800,000 817,000 Clear Channel Communications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 1,400,000 1,501,500 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 500,000 537,500 senior sub. note, 7.625%, 3/15/20 United States 700,000 756,000 CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 700,000 784,000 b 144A, 5.25%, 6/01/24 United States 200,000 200,500 DISH DBS Corp., senior note, 7.125%, 2/01/16 United States 1,000,000 1,092,500 6.75%, 6/01/21 United States 700,000 793,625 b Gannett Co. Inc., senior bond, 144A, 6.375%, 10/15/23 United States 900,000 963,000 senior note, 144A, 5.125%, 7/15/20 United States 800,000 832,000 b The Nielsen Co. (Luxembourg) S.a.r.l., senior note, 144A, 5.50%, 10/01/21 United States 400,000 416,500 b Nielsen Finance LLC/Co., senior note, 144A, 5.00%, 4/15/22 United States 500,000 504,688 b Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States 400,000 434,000 b Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 800,000 824,000 b Univision Communications Inc., senior secured bond, 144A, 6.75%, 9/15/22 United States 358,000 393,800 senior secured note, 144A, 6.875%, 5/15/19 United States 1,000,000 1,072,500 senior secured note, 144A, 7.875%, 11/01/20 United States 200,000 221,250 b UPCB Finance III Ltd., senior secured note, 144A, 6.625%, 7/01/20 Netherlands 1,100,000 1,174,250 b Videotron Ltd., senior bond, 144A, 5.375%, 6/15/24 Canada 400,000 410,000 b Virgin Media Finance PLC., senior bond, 144A, 6.375%, 4/15/23 United Kingdom 300,000 318,000 b Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 800,000 806,500 b VTR Finance BV, senior secured note, 144A, 6.875%, 1/15/24 Chile 600,000 636,899 b WMG Acquisition Corp., secured note, 144A, 6.00%, 1/15/21 United States 1,190,000 1,237,600 Franklin Universal Trust Statement of Investments, May 31, 2014 (unaudited) (continued) senior note, 144A, 5.625%, 4/15/22 United States 100,000 100,500 18,175,169 Pharmaceuticals, Biotechnology & Life Sciences 2.5% b inVentiv Health Inc., senior secured note, 144A, 9.00%, 1/15/18 United States 400,000 430,000 b,g Jaguar Holding Co. I, senior note, 144A, PIK, 9.375%, 10/15/17 United States 600,000 627,000 b Jaguar Holding Co. II/Merger Sub Inc., senior note, 144A, 9.50%, 12/01/19 United States 400,000 442,000 Par Pharmaceutical Cos. Inc., senior note, 7.375%, 10/15/20 United States 1,600,000 1,744,000 b Salix Pharmaceuticals Ltd., senior note, 144A, 6.00%, 1/15/21 United States 200,000 215,000 b Valeant Pharmaceuticals International Inc., senior note, 144A, 7.50%, 7/15/21 United States 300,000 334,125 5.625%, 12/01/21 United States 200,000 208,000 b VPI Escrow Corp., senior note, 144A, 6.375%, 10/15/20 United States 1,100,000 1,181,125 5,181,250 Retailing 0.8% b American Builders & Contractors Supply Co. Inc., senior note, 144A, 5.625%, 4/15/21 United States 900,000 933,750 b New Look Bondco I PLC, secured note, 144A, 8.375%, 5/14/18 United Kingdom 600,000 646,125 1,579,875 Software & Services 2.4% b BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 900,000 951,750 Equinix Inc., senior bond, 5.375%, 4/01/23 United States 1,300,000 1,332,500 First Data Corp., senior bond, 12.625%, 1/15/21 United States 900,000 1,084,500 senior note, 11.25%, 1/15/21 United States 200,000 230,500 b senior secured bond, 144A, 8.25%, 1/15/21 United States 900,000 981,000 Sterling International Inc., senior note, 11.00%, 10/01/19 United States 500,000 532,500 5,112,750 Technology Hardware & Equipment 1.2% b Alcatel-Lucent USA Inc., senior note, 144A, 6.75%, 11/15/20 France 1,200,000 1,281,000 b Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States 400,000 422,000 b,g CommScope Holdings Co. Inc., senior note, 144A, PIK, 6.625%, 6/01/20 United States 400,000 429,000 b CommScope Inc., senior note, 144A, 8.25%, 1/15/19 United States 364,000 396,214 2,528,214 Telecommunication Services 7.2% b Altice Financing SA, secured note, 144A, 6.50%, 1/15/22 Luxembourg 500,000 530,000 CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 300,000 328,500 b Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 900,000 976,860 b Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 500,000 510,625 b eAccess Ltd., senior note, 144A, 8.25%, 4/01/18 Japan 700,000 762,125 Frontier Communications Corp., senior note, 8.50%, 4/15/20 United States 800,000 937,000 9.25%, 7/01/21 United States 200,000 237,250 8.75%, 4/15/22 United States 700,000 804,125 Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 Luxembourg 500,000 521,875 senior note, 7.25%, 10/15/20 Luxembourg 200,000 216,500 senior note, 7.50%, 4/01/21 Luxembourg 1,500,000 1,648,125 b Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 900,000 959,063 b Sprint Corp., senior bond, 144A, 7.125%, 6/15/24 United States 200,000 216,000 senior note, 144A, 7.875%, 9/15/23 United States 500,000 566,250 b Sprint Nextel Corp., senior note, 144A, 9.00%, 11/15/18 United States 2,000,000 2,435,000 7.00%, 3/01/20 United States 500,000 578,750 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 200,000 213,000 senior note, 6.542%, 4/28/20 United States 800,000 867,000 senior note, 6.125%, 1/15/22 United States 100,000 106,375 b Wind Acquisition Finance SA, senior secured note, 144A, 7.375%, 4/23/21 Italy 1,700,000 1,764,812 15,179,235 Transportation 1.6% b Florida East Coast Holdings Corp., secured note, 144A, first lien, 6.75%, 5/01/19 United States 400,000 417,500 Franklin Universal Trust Statement of Investments, May 31, 2014 (unaudited) (continued) senior note, 144A, 9.75%, 5/01/20 United States 200,000 209,500 Hertz Corp., senior note, 7.50%, 10/15/18 United States 600,000 635,250 6.75%, 4/15/19 United States 1,000,000 1,073,750 b Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden 500,000 527,500 b Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 500,000 500,625 3,364,125 Utilities 1.9% b Calpine Corp., senior secured note, 144A, 7.875%, 7/31/20 United States 388,000 424,860 7.50%, 2/15/21 United States 822,000 894,953 7.875%, 1/15/23 United States 408,000 460,020 b InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 1,000,000 1,049,375 b,e Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, 144A, 11.50%, 10/01/14 United States 1,200,000 1,071,000 3,900,208 Total Corporate Bonds (Cost $165,289,934) 175,667,621 f Senior Floating Rate Interests 1.0% Capital Goods 0.2% Navistar Inc., Tranche B Term Loan, 5.75%, 8/17/17 United States 345,513 351,667 Household & Personal Products 0.4% Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 977,678 944,682 Utilities 0.4% e Texas Competitive Electric Holdings Co. LLC, 2017 Term Loan, 4.737%, 10/10/17 United States 954,192 765,739 Total Senior Floating Rate Interests (Cost $2,156,195) 2,062,088 Shares Litigation Trusts (Cost $—) 0.0% a,h NewPage Corp., Litigation Trust United States 1,200,000 — Total Investments before Short Term Investments (Cost $217,677,114) 263,438,581 Short Term Investments (Cost $3,627,065) 1.7% Money Market Funds 1.7% a,i Institutional Fiduciary Trust Money Market Portfolio United States 3,627,065 3,627,065 Total Investments (Cost $221,304,179) 127.9% 267,065,646 Notes Payable ( ) % (60,000,000 ) Other Assets, less Liabilities 0.8% 1,689,520 Net Assets 100.0% $ 208,755,166 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2014, the aggregate value of these securities was $76,968,131, representing 36.87% of net assets. c Perpetual security with no stated maturity date. d A portion or all of the security purchased on a when-issued basis. e Defaulted security or security for which income has been deemed uncollectible. f The coupon rate shown represents the rate at period end. g Income may be received in additional securities and/or cash. h Security has been deemed illiquid because it may not be able to be sold within seven days. i The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note PIK - Payment-In-Kind Franklin Universal Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Universal Trust (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Senior Fixed Rate Notes are carried at cost. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At May 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2014, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Materials $ $ $ - $ Transportation - - Other Equity Investments b - - Corporate Bonds - Senior Floating Rate Interests - - Litigation Trusts - - - c - c Short Term Investments - - Total Investments in Securities $ a Includes common, preferred and convertible preferred stocks. b For detailed categories, see the accompanying Statement of Investments. c Includes security determined to have no value at May 31, 2014. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 5. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Universal Trust By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 28, 2014 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
